

111 HR 7576 IH: Technical Correction to the Shoshone-Paiute Tribes of the Duck Valley Reservation Water Rights Settlement Act of 2020
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7576IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Amodei introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Omnibus Public Land Management Act of 2009 to make a technical correction to the water rights settlement for the Shoshone-Paiute Tribes of the Duck Valley Reservation, and for other purposes.1.Short titleThis Act may be cited as the Technical Correction to the Shoshone-Paiute Tribes of the Duck Valley Reservation Water Rights Settlement Act of 2020.2.Authorization of payment of interest on trust funds established under settlementSection 10807 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1408) is amended—(1)in subsection (b)(3)—(A)by striking There is and inserting the following:(A)In generalThere is; and(B)by adding at the end the following:(B)Interest paymentsThere is authorized to be appropriated to the Secretary for deposit into the Development Fund the interest that would have accrued during the period beginning on October 1, 2009, and ending on January 25, 2016, on balances held in the Development Fund, as calculated using the applicable rate for interest-bearing obligations of the United States if the amounts in the Development Fund had been invested in accordance with—(i)the Act of April 1, 1880 (21 Stat. 70, chapter 41; 25 U.S.C. 161); and(ii)the first section of the Act of June 24, 1938 (52 Stat. 1037, chapter 648; 25 U.S.C. 162a).; and(2)in subsection (c)(3)—(A)by striking There is and inserting the following:(A)In generalThere is; and(B)by adding at the end the following:(B)Interest paymentsThere is authorized to be appropriated to the Secretary for deposit into the Maintenance Fund the interest that would have accrued during the period beginning on October 1, 2009, and ending on January 25, 2016, on balances held in the Maintenance Fund, as calculated using the applicable rate for interest-bearing obligations of the United States if the amounts in the Maintenance Fund had been invested in accordance with—(i)the Act of April 1, 1880 (21 Stat. 70, chapter 41; 25 U.S.C. 161); and(ii)the first section of the Act of June 24, 1938 (52 Stat. 1037, chapter 648; 25 U.S.C. 162a)..